Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 11/23/2022. Applicant amended claims 1-2 and 4, and cancelled claim 3. Claims 1-2 and 4-8 are presented for examination and claims 1-2 and 5-8 are rejected for the reasons indicated herein below.      


Claim Objections
2.	Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, in the last two lines, recites “direct current capacitor's temperature acquisition device” it should be changed to “direct current capacitor[['s]] temperature acquisition device” Appropriate correction is required.

Claim 2, line 8, recites “when the temperature information indicates a second temperature not below the predetermined temperature threshold” it should be changed to “when the temperature information indicates a second temperatureequals to or above the predetermined temperature threshold”. Appropriate correction is required.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (U.S. Pub. No. 2019/0149055 A1) in view of Kondo et al. (U.S. Pub. No. 2017/0244317 A1).

Regarding claim 1, Tomita et al. (e.g. see Figs. 1-10) discloses “An electrical power conversion apparatus (e.g. see Figs. 5-10), comprising: an alternating current/direct current converter (10) for converting alternating current power from an alternating current power source (40) into direct current power (e.g. Fig. 5, see 40 and 10, also see para. 0029); a direct current/direct current converter (20), being connected on a direct current side of the alternating current/direct current converter (10), for performing voltage conversion of direct current power thereon (e.g. Fig. 5, see 10 and 20); a direct current capacitor (15), being connected between the alternating current/direct current converter (10) and the direct current/direct current converter (20), for smoothing electric power therebetween (e.g. Fig. 5, see 10, 15 and 20); and a control circuit (30) for controlling the alternating current/direct current converter (10) and the direct current/direct current converter (20), the electrical power conversion apparatus (e.g. see Figs. 5-10), wherein the electrical power conversion apparatus (e.g. see Figs. 5-10) further comprises a direct current capacitor temperature acquisition device (36) for acquiring ambient temperature of the direct current capacitor (15), and wherein the control circuit is further configured to determine an amplitude of said alternating current instruction in accordance with temperature information obtained from the direct current capacitor's temperature acquisition device (e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0094)”. Tomita et al. does not appear to explicitly disclose “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and perform an output control on the direct current/direct current converter by using the output current instruction”. However, Kondo et al. shows “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and perform an output control on the direct current/direct current converter by using the output current instruction (Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”. Having the controller of Tomita et al. configured to do the function stated above as taught by Kondo et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Tomita et al. configured to do the function stated above as taught by Kondo et al. for the purpose of enhancing the power efficiency of the power converter and having a more stable output via having such control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 2, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the alternating current instruction is a ripple current instruction, and wherein the control circuit is configured to: when the temperature information indicates a first temperature below a predetermined temperature threshold, set the amplitude of the ripple current instruction to a target peak value, wherein the target peak value is greater than zero (Tomita et al., e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0105. Also see Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122-0124. Implicit), and  when the temperature information indicates a second temperature not below the predetermined temperature threshold, set the amplitude of the ripple current instruction to zero (Tomita et al., e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0105. Also see Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122-0124. Implicit)”.

Regarding claim 6, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter (20) has an insulating transformer (22) for insulating in between an input of the direct current/direct current converter (20) and an output thereof (Tomita et al., e.g. Figs. 5-10, see 20 and 22)”.



Claims 5 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (U.S. Pub. No. 2019/0149055 A1) in view of Kondo et al. (U.S. Pub. No. 2017/0244317 A1), further in view of Ito et al. (U.S. Pub. No. 2019/0044469 A1).

Regarding claim 5, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter includes a reactor (Tomita et al., e.g. Fig. 5, see 25)”. The combination of Tomita et al. and Kondo et al. does not appear to explicitly disclose that the reactor “constituted of a ferrite core”. However, Ito et al. shows “a reactor constituted of a ferrite core (Ito et al., e.g. Figs. 1-7, also see para. 0067-0072)”. Having the reactor of Tomita et al. constituted of a ferrite core as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reactor of Tomita et al. constituted of a ferrite core as taught by Ito et al. for the purpose of a well-known alternative reactor type and making the circuit more widely usable.

Regarding claim 7, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the direct current capacitor is made of an aluminum electrolytic capacitor”. However, Ito et al. shows “wherein the direct current capacitor is made of an aluminum electrolytic capacitor (Ito et al., e.g. Figs. 1-7, also see para. 0025)”. Having the capacitor of Tomita et al. being made of an aluminum electrolytic capacitor as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor of Tomita et al. being made of an aluminum electrolytic capacitor  as taught by Ito et al. for the purpose of a well-known alternative capacitor type and making the circuit more widely usable.

Regarding claim 8, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter (20) has switching devices (Tomita et al., e.g. Fig. 5, see 21)”. The combination of Tomita et al. and Kondo et al. does not appear to explicitly disclose that the switching devices “using a wide band-gap semiconductor as the switching devices for use in electrical power conversion”. However, Ito et al. shows “switching devices using a wide band-gap semiconductor as the switching devices for use in electrical power conversion (Ito et al., e.g. Figs. 1-7, also see para. 0012, 0030 and para. 0049-0051)”. Having the switching devices of Tomita et al. using a wide band-gap semiconductor as the switching devices for use in electrical power conversion as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the switching devices of Tomita et al. using a wide band-gap semiconductor as the switching devices for use in electrical power conversion as taught by Ito et al. for the purpose of a well-known alternative switching devices type and making the circuit more widely usable.




Allowable Subject Matter
4.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “wherein the control circuit is further configured to, when the temperature information indicates the first temperature below the predetermined temperature threshold, increase the target peak value in proportion to a decrease of a capacitance of the direct current capacitor”. As recited in claim 4.




Response to Argument(s)
5.	Applicant's argument(s) filed on 11/23/2022 have been fully considered but they are not persuasive and also the claims submitted on 11/23/2022 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
The combination of Tomita et al. and Kondo et al. does not disclose the features of “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction” as recited in Applicant’s claim 1.

In response to argument(s): 

       Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. 
               Also in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, it is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
			Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
			Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Moreover, in response to applicant's argument that none of the above-mentioned references disclose the above mentioned limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Therefore, the combination of Tomita et al. and Kondo et al. clearly discloses all the claimed limitations based on the broadest reasonable interpretation. The limitations “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction”, as recited in Applicant’s claim 1 are in fact still read on the combination of Tomita et al. and Kondo et al., for example, (Tomita et al. does not appear to explicitly disclose “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and perform an output control on the direct current/direct current converter by using the output current instruction”. However, Kondo et al. shows “wherein the control circuit is configured to: generate an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and perform an output control on the direct current/direct current converter by using the output current instruction (Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”. Having the controller of Tomita et al. configured to do the function stated above as taught by Kondo et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Tomita et al. configured to do the function stated above as taught by Kondo et al. for the purpose of enhancing the power efficiency of the power converter and having a more stable output via having such control circuit. Also for the purpose of making the device more widely usable).
Again as discussed in the rejection above of independent claim 1, the combination of Tomita et al. and Kondo et al. clearly shows these limitations (see the rejection and response to arguments above). Thus, applicant's argument is invalid. 



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839